Exhibit 10.4
 
THE SECURITIES REFERRED TO IN THIS SUBSCRIPTION AGREEMENT HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),
AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED OR HYPOTHECATED UNLESS THERE IS AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT COVERING SUCH
SECURITIES OR THE COMPANY RECEIVES AN OPINION OF COUNSEL FOR THE HOLDER
REASONABLY SATISFACTORY TO THE COMPANY STATING THAT SUCH SALE, TRANSFER,
ASSIGNMENT OR HYPOTHECATION IS EXEMPT FROM THE REGISTRATION AND PROSPECTUS
DELIVERY REQUIREMENTS OF THE SECURITIES ACT.
 
V-CLIP PHARMACEUTICALS, INC.
 
SUBSCRIPTION AGREEMENT
 
THIS SUBSCRIPTION AGREEMENT (this “Agreement”), dated as of November __, 2007
(the “Effective Date”), is by and between V-Clip Pharmaceuticals, Inc., a
California corporation (the “Company”), and University License Equity Holdings,
Inc., a Colorado nonprofit corporation (the “Investor”).
 
Recital
 
The Investor desires to acquire 600 shares (the “Shares”) of the Company’s
Common Stock, no par value per share (the “Company Stock”), in consideration for
the grant of an exclusive license by The Regents of The University of Colorado,
a constitutional body corporate, to the Company of certain patent rights under
that certain License Agreement, dated of even date herewith (the “License
Agreement”), and the Company desires to issue such shares of Company Stock to
the Investor in connection with consideration for the grant of the exclusive
license under the License Agreement, upon the terms and conditions set forth
herein.
 
Agreement
 
NOW, THEREFORE, in consideration of the foregoing recital and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:
 
1.           Subscription.  At or prior to the Effective Date, subject to the
terms and conditions hereof, the following shall occur:
 
a.           The Investor and the Company shall execute this Agreement;
 
b.           The Company shall issue the Shares to the Investor and shall
deliver to the Investor a stock certificate evidencing its ownership of the
Shares; and
 
c.           The Regents of the University of Colorado and the Company shall
execute the License Agreement.
 
2.           Representations and Warranties of the Company.  The Company hereby
represents and warrants to the Investor that, as of the Effective Date and
immediately prior to issuing the Shares:
 
a.           Organization; Corporate Power. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
California. The Company has all requisite corporate power and authority to own
and operate its properties and assets, to execute and deliver this Agreement, to
carry out the provisions of this Agreement, to issue and sell the Shares and to
carry on its business as presently conducted and as presently proposed to be
conducted. The Company is duly qualified and is authorized to do business and is
in good standing as a foreign corporation in all jurisdictions in which the
nature of its activities and of its properties (both owned and leased) makes
such qualification necessary.
 


1

--------------------------------------------------------------------------------


 
b.           Capitalization. Other than as set forth on Schedule A attached
hereto, the Company does not have any other shares of capital stock
authorized.  Schedule A attached hereto sets forth the type and number of shares
of capital stock authorized by the Company, all of the Company's issued and
outstanding capital stock and all securities of the Company convertible into or
exchangeable for shares of capital stock or voting securities of the Company or
warrants, subscription rights, options, stock appreciation rights, phantom
equity or other rights to acquire from the Company, or other obligation of the
Company to issue, any capital stock, voting securities or securities convertible
into or exchangeable for capital stock or voting securities of the Company and
the name of each record holder thereof.  Schedule A sets forth all equity,
option, incentive and stock purchase plans and all other plans or arrangements
under which the Company may issue any capital stock or securities of the Company
and the number of shares of capital stock authorized to be issued under such
plans or arrangements.  All issued and outstanding securities of the Company are
set forth on Schedule A attached hereto and (i) have been duly authorized and
validly issued, (ii) are fully paid and nonassessable, and (iii) were issued in
compliance with all applicable state and federal laws concerning the issuance of
securities.  When issued in compliance with the provisions of this Agreement,
the Shares will be validly issued, fully paid and non-assessable and free of any
liens or encumbrances and will not violate or be subject to any preemptive
rights or rights of first refusal granted by the Company.  The Shares will be
issued in compliance with all applicable federal and state securities laws.  The
Shares represent six percent (6 %) of the issued and outstanding capital stock
of the Company, calculated pursuant to Section 5(a) below.
 
c.           Due Authorization; Enforceability. All corporate action on the part
of the Company, its officers, directors and stockholders necessary for the
authorization of this Agreement, the performance of all of the Company’s
obligations hereunder, and the authorization, sale, issuance and delivery of the
Shares pursuant hereto has been taken.  This Agreement, when executed and
delivered, constitutes the legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except (i) as
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other laws of general application affecting enforcement of creditors’ rights and
(ii) general principles of equity that restrict the availability of equitable
remedies.  No authorization, approval, consent or license of any third party,
court or governmental regulatory body or authority is required on the part of
the Company in connection with the execution and delivery of this Agreement and
the valid issuance and sale of the Shares or the consummation of any other
transaction contemplated hereby.
 
d.           Intellectual Property. The Company owns or possesses sufficient
legal rights to all patents, trademarks, service marks, trade names, copyrights,
trade secrets, licenses, information and other proprietary rights and processes
necessary for its business as now conducted and as presently proposed to be
conducted, without any known infringement of the rights of others. Except as
disclosed in writing to the Investor, the Company has not received any
communications alleging that the Company has violated or, by conducting its
business as presently proposed, would violate any of the patents, trademarks,
service marks, trade names, copyrights or trade secrets or other proprietary
rights of any other person or entity. The Company is not aware of any violation
by a third party of any of the Company's intellectual property. Notwithstanding
the foregoing, the Company makes no representations or warranties to Investor
regarding any of the intellectual property rights licensed to the Company from
The Regents of the University of Colorado pursuant to the License Agreement.


2

--------------------------------------------------------------------------------


 
e.           Litigation.  There is no action, suit, proceeding or investigation
pending or, to the Company's knowledge, threatened against the Company that
questions the validity of any of this Agreement or the right of the Company to
enter into this Agreement, or to consummate the transactions contemplated
hereby, or which would reasonably be expected to result, either individually or
in the aggregate, in any material adverse change in the assets, properties,
condition, affairs, prospects, business or operations of the Company,
financially or otherwise, or any change in the current equity ownership of the
Company. The Company is not a party or, to the best of its knowledge, subject to
the provisions of any order, writ, injunction, judgment or decree of any
arbitration panel or tribunal, court or government agency or instrumentality.
 
f.           Compliance with Laws; Permits.  The Company is not in violation of
any applicable statute, rule, regulation, order or restriction of any domestic
or foreign government or any instrumentality or agency thereof in respect of the
conduct of its business or the ownership of its properties which violation would
materially and adversely affect the business, operations, assets, properties,
liabilities, prospects, financial condition or operations of the Company.
 
g.           Consents. All consents, approvals, orders, or authorizations of, or
registrations, qualifications, designations, declarations, or filings with, any
third parties or governmental authority, required on the part of the Company in
connection with the valid execution and delivery of this Agreement, the offer,
sale or issuance of the Shares or the consummation of the transactions
contemplated hereby have been obtained and are effective as of the Effective
Date, except for notices required or permitted to be filed with certain state
and federal securities commissions, which required notices will be filed on a
timely basis.
 
h.           Title to Properties and Assets; Liens, Etc.  The Company has good
and marketable title to the properties and assets it owns (whether tangible or
intangible) and is in material compliance with all leases pursuant to which it
leases its leasehold estates. The properties and assets owned by the Company are
not subject to any mortgage, pledge, lien, lease, encumbrance or charge, other
than (a) those resulting from taxes which have not yet become delinquent, and
(b) liens and encumbrances arising in the ordinary course of business or minor
liens and encumbrances which do not materially detract from the value of the
property subject thereto or materially impair the business or operations of the
Company. All facilities, machinery, equipment, fixtures, vehicles and other
properties owned, leased or used by the Company are in good operating condition
and repair, normal wear and tear excepted, and are reasonably fit and usable for
the purposes for which they are being used.
 
i.           Full Disclosure. The Company has provided Investor with all
information requested by the Investor in connection with its decision to acquire
the Shares. To the Company’s knowledge, none of this Agreement, any attachments
hereto, or any other information delivered by the Company to the Investor or its
attorneys or agents in connection herewith or therewith contain any untrue
statement of a material fact nor, to the Company’s knowledge, omit to state a
material fact necessary in order to make the statements contained herein or
therein not misleading.


3

--------------------------------------------------------------------------------


 
j.           Defaults.  The Company is not in violation or default of any term
of (i) its articles of incorporation or bylaws, (ii) any provision of any
material mortgage, indenture, contract, agreement, or instrument to which it is
a party or by which it is bound, or (iii) any judgment, decree, order, writ
applicable to the Company.  The execution, delivery, and performance of and
compliance with this Agreement and the issuance and sale of the Shares, will
not, with or without the passage of time or the giving of notice, result in any
such violations, or be in conflict with or constitute a default under any of the
foregoing, or result in the creation of any mortgage, pledge, lien, encumbrance
or charge upon any of the properties or assets of the Company or the suspension,
revocation, impairment, forfeiture or nonrenewal of any permit license,
authorization or approval applicable to the Company.
 
k.           Exemption.  The offer, issuance, and sale of the Shares is exempt
from the registration and prospectus delivery requirements of the Securities Act
of 1933, as amended (the “SecuritiesAct”), and it has been registered or
qualified (or is exempt from registration and qualification) under the
registration, permit, or qualification requirements of all applicable state
securities laws.
 
l.           Broker Fees.  The Company has not employed any broker, finder or
agent, or agreed to pay or incurred any brokerage fee, finder's fee or
commission with respect to the transactions contemplated by this Agreement, and
has not dealt with anyone purporting to act in the capacity of a broker, finder
or agent with respect hereto as a result of which any claim for a fee can or
will be made against the Investor.
 
3.           Representations and Warranties of the Investor.  The Investor
hereby represents and warrants to the Company that, as of the Effective Date:
 
a.           Experience; Investigation; Investment.    The Investor has such
knowledge and experience in financial and business matters that it is capable of
evaluating the merits and risks of an investment in the Shares.  The Company has
made all requested information available to the Investor and the Investor has
received sufficient information to enable it to evaluate the merits and risks of
its investment.  The Investor understands that its investment in the Company is
speculative and any return on the investment is highly uncertain.  The Investor
is able to bear the economic risk of the investment and has the ability to hold
the Shares indefinitely and the ability to suffer a complete loss of its
investment.  The Investor is purchasing the Shares for investment for its own
account, for investment purposes only, and not with a view towards their
distribution.
 
b.           Transfer Restrictions.   The Investor will not sell, offer for
sale, assign, pledge, hypothecate or otherwise transfer or encumber all or any
part of its interest in the Shares in the absence of either (i) an effective
registration statement covering such transaction under the Securities Act, or
(ii) an opinion of counsel reasonably satisfactory to the Company to the effect
that registration under the Securities Act is not required; provided, however,
that the Company agrees that the Investor may transfer the Shares to any entity
or organization within the Control Group (as defined below) (an "Exempt
Transfer").  As used herein, "Control Group" means the University of Colorado
(“CU”), the University of Colorado Foundation, Inc. (collectively with CU and
the Investor, the “CU Entities”) or any third party that directly or
indirectly (by the ownership of voting rights, the power to appoint the
governing body, contract, or otherwise) controls, is controlled by, or is under
common control with the CU Entities.


4

--------------------------------------------------------------------------------




The Investor understands and agrees that the following legend (or one
substantially similar) will be placed on the certificates for the Shares:
 
 
“THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY
STATE AND MAY NOT BE SOLD OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT OR PURSUANT TO AN APPLICABLE
EXEMPTION TO THE REGISTRATION REQUIREMENTS OF SUCH ACT.

 
c.           Registration.     The Investor understands that the Shares are
being issued and sold in reliance upon exemptions provided in the Securities
Act.  The Investor understands that the Company is under no obligation to
register the Shares or to assist the Investor in complying with any exemption
from registration if the Investor should at a later date wish to dispose of such
Shares.  The Investor understands that the Shares may not qualify for sale or
other disposition under Rule 144 promulgated under the Securities Act.
 
4.          Indemnity.  The Company agrees to indemnify and hold harmless the CU
Entities, their directors, officers, stockholders, control affiliates, agents
and employees, from and against any claim, demand, loss, liability and expense
(including, without limitation, reasonable attorneys’ fees and disbursements)
incurred as a result of any misrepresentation or breach of any agreement,
representation, warranty or covenant made by the Company herein.
 
5.           Anti-Dilution and Preemptive Rights Covenant.
 
a.           Calculation.     The Company agrees to maintain the Investor’s
percentage ownership of the Company’s total outstanding capital stock on a fully
diluted basis calculated solely based upon the Investor’s ownership of the
Shares  and any additional capital stock issued to the Investor pursuant to this
Section 5 (collectively with the Shares, the “Anti-Dilution Shares”) (excluding
any other securities of the Company owned by the Investor) at six percent (6 %)
(the “Investor’s Ownership Interest”), subject to adjustment downward if the
Investor transfers any Anti-Dilution Shares (as discussed below), as calculated
in this Section 5(a).  The calculation of the Company’s total outstanding
capital stock on a fully-diluted basis shall include the Company’s issued and
outstanding common stock, any other issued and outstanding capital stock of the
Company or any issued and outstanding securities convertible or exchangeable
into capital stock of the Company.  This calculation shall not include (i) any
shares of restricted stock or shares of capital stock issued or issuable upon
the exercise of options granted to the Company’s employees, directors or
consultants pursuant to any stock purchase or stock option plans or other
arrangements that are approved by the Company’s board of directors (the “Board
of Directors”); (ii) any shares of capital stock issued by the Company in a
public offering of such stock pursuant to a registration statement filed under
the Securities Act (a “Public Offering”); or (iii) any shares of capital stock
issued by the Company in connection with an acquisition or merger with an
unaffiliated third party that is approved by the Board of Directors (an
“Approved Merger”) (collectively, the “Excluded Securities”).  The Company shall
maintain the Investor’s Ownership Interest by issuing to the Investor additional
securities of the same type of security that triggers this provision. If the
Investor transfers any of the Anti-Dilution Shares (other than in an Exempt
Transfer), the Investor’s Ownership Interest shall be reduced proportionately
and the Company’s anti-dilution obligation under this Section 5 shall be
proportionately reduced.
 


5

--------------------------------------------------------------------------------


 
b.           Notice.    If the Investor is entitled to receive additional
securities pursuant to Section 5(a) above, the Company shall provide the
Investor with prompt written notice thereof.  A capitalization table showing the
new capitalization of the Company, including the adjustment in the number of
securities issued to the Investor, shall be provided with such notice.  The
Company shall promptly deliver to the Investor the additional securities, and
the Investor shall not be obligated to pay any additional consideration for such
additional securities received.
 
c.           Termination.  The Investor’s rights under Section 5(a) shall
terminate on the earliest to occur of the following:  (i) immediately prior to a
sale of all or substantially all of the assets of the Company approved by the
Board of Directors, (ii) immediately prior to any issuance or exchange of stock
in connection with an Approved Merger in which the stockholders of the Company
immediately prior to such transaction own less than 50% of the Company’s or
other surviving entity’s voting power immediately following such transaction or
merger of the Company with and into Viral Genetics, Inc., a Delaware corporation
(“Viral Genetics”), pursuant to a Memorandum of Understanding between the
Company, Investor and Viral Genetics of even date herewith, (the events
described in subparagraphs (i) and (ii) shall be referred to as a “Change in
Control”); (iii) upon the closing of an equity financing which results in the
Company having received at least two million dollars ($2,000,000) in the
aggregate in equity financing from non-affiliated third parties on an
arms-length basis subsequent to the Effective Date (the “Threshold Amount”) and
shall not apply to any equity issued in any financing in excess of the Threshold
Amount (regardless of whether the Threshold Amount is exceeded in the equity
financing in which the Threshold Amount is reached); or (iv) immediately prior
to the effective date of any Public Offering.
 
d.        Preemptive Rights.  If the Investor’s rights pursuant to Section 5(a)
are terminated pursuant to Section 5(c)(iii), the Investor shall immediately
have the preemptive right to purchase its pro rata share of New Securities (as
defined below) which the Company may, from time to time, sell and/or issue at
the price at which such New Securities are to be issued (including in an equity
financing in which the Threshold Amount is reached), such pro rata share to be
determined in the same manner as the Investor’s Ownership Interest (the
“Preemptive Share”).  In the event the Company proposes to undertake an issuance
of New Securities, it shall give the Investor written notice of its intention,
describing the type of New Securities, the price and the general terms and
conditions upon which the Company proposes to issue the New Securities (the
“Issuance Notice”).  The Investor shall have fifteen (15) business days from the
date of receipt of the Issuance Notice (the “Exercise Period”) to agree to
purchase all or a portion of the Investor’s Preemptive Share of such New
Securities for the price and upon the general terms specified in the Issuance
Notice by giving written notice to the Company, which notice shall state the
quantity of New Securities to be purchased by the Investor (the “Preemptive
Notice”).  The Company shall have 90 days after the expiration of the Exercise
Period (the “Offering Period”) to sell the New Securities which are not
purchased pursuant to the Preemptive Notice (the “Remaining New Securities”) at
a price and upon general terms no more favorable to the purchasers thereof than
specified in the Issuance Notice.  In the event the Company has not sold the
Remaining New Securities within the Offering Period, the Company shall not
thereafter issue or sell any New Securities without first complying with this
Section 5(d).  The Company agrees that the Investor may transfer the rights
granted to the Investor pursuant to this Section 5(d) to any entity or
organization within the Control Group.  For purposes of this Section 5(d), “New
Securities” shall mean any equity securities of the Company whether or not now
authorized and any securities convertible, exchangeable or exercisable for any
equity security of the Company other than (i) Excluded Securities, or (ii)
securities issuable upon the exercise, conversion or exchange of derivative
securities which were originally issued as New Securities in accordance with
this Section 5(d).
 
6

--------------------------------------------------------------------------------


 
6.           Other Covenants.  The Company agrees that, so long as the Investor
owns the Shares or any additional shares issued to the Investor under Section 5
above:
 
           a.           Corporate Existence.  The Company will preserve, renew
and keep in full force and effect, its corporate existence.
 
           b.           Compliance with Laws.  The Company will comply with all
applicable laws, ordinances, rules, regulations, and requirements of
governmental authorities except where the necessity of compliance therewith is
contested in good faith by appropriate proceedings or where such noncompliance
would not, individually or in the aggregate, have a material adverse effect on
the business, operations, assets, properties, liabilities, prospects or
financial condition of the Company.
 
c.           Books and Records.  The Company will maintain true books and
records of account in which full and correct entries will be made of all its
business transactions pursuant to a system of accounting established and
administered in accordance with United States generally accepted accounting
principles consistently applied (except as noted therein), and will set aside on
its books all such proper accruals and reserves as shall be required under
United States generally accepted accounting principles consistently applied.
 
d.           Information Delivery Requirements.  The Company shall deliver to
the Holder no later than sixty (60) days after the end of each of the first
three (3) calendar quarters, an income statement, balance sheet and statement of
cash flows prepared in accordance with United States generally accepted
accounting principles consistently applied and a summary of corporate events,
each for the preceding quarter.  The Company shall deliver to the Holder no
later than ninety (90) days after the close of its fiscal year, an income
statement, balance sheet and statement of cash flows prepared in accordance with
United States generally accepted accounting principles consistently applied and
a summary of corporate events, each for the preceding fiscal year.


7

--------------------------------------------------------------------------------


 
7.           Miscellaneous.
 
a.           Remedy.  In addition to other remedies to the Investor may be
entitled for a material breach by the Company of this Agreement by contract, by
law or otherwise, the Investor shall also be entitled to terminate the License
Agreement.
 
b.           Confidentiality.  Subject to Section 24-72-201, et. seq., of the
Colorado Revised Statutes, the Investor agrees that it will hold in strict
confidence any information that is disclosed, delivered or made available to it
in connection with or pursuant to this Agreement (the “Company Confidential
Information”) and shall not disclose nor permit disclosure of any such
information to anyone, except to employees or agents of the Investor to whom
disclosure is necessary, and shall not use such information for any purpose
other than to monitor its investment in the Company.  Notwithstanding the
foregoing, the Investor may disclose such information to the transferee in any
Exempt Transfer (an “Exempt Transferee”) so long as such Exempt Transferee
agrees, subject to Section 24-72-201, et. seq., of the Colorado Revised
Statutes, to keep any such information confidential under terms no less
stringent than is required pursuant to this Agreement.  Notwithstanding anything
in this Agreement to the contrary, the Investor shall have no obligation to
preserve the confidential nature of any Company Confidential Information which:
(i) is or becomes generally available to the public by other than unauthorized
disclosure, (ii) was or is independently discovered by Investor or its employees
or affiliates after the Effective Date, or (iii) is disclosed to the Investor by
a party under no duty of confidentiality with respect to such
information.  Disclosure of Confidential Information shall not be precluded if
disclosure is: (i) required by law or (ii) is in response to a valid order of a
court or other governmental body of the United States (provided the Investor
first gives written notice to the Company and makes a reasonable effort to
obtain a protective order requiring the Company Confidential Information be used
solely for the purpose for which the original order was issued).
 
c.           Observer Rights.  The Company shall allow one (1) representative
(the “Board Observer”), as may be designated by the Investor, to attend all
meetings of the Company’s Board of Directors in a nonvoting capacity.  The
Company shall provide the Board Observer all notices, materials and other
information provided to the Board of Directors in connection with any meetings
of the Board of Directors.  The Company reserves the right to exclude the Board
Observer from access to any material or meeting or portion thereof if the
Company believes that such exclusion is reasonably necessary to (i) preserve the
attorney-client privilege, or (ii) avoid a conflict of interest arising from a
discussion of a transaction, dispute or negotiation regarding the Investor.  The
Investor’s rights under this Section 7(c) shall terminate immediately prior to
the earliest to occur of (y) a Change in Control or (z) the effective date of
any Public Offering.


8

--------------------------------------------------------------------------------


 
d.           Entire Agreement.  This Agreement contains the entire agreement
among the parties with respect to the subject matter hereof.  This Agreement may
be modified only in writing signed by the parties hereto.
 
e.           Governing Law.  The terms of this Agreement shall be construed in
accordance with the laws of the State of Colorado, as applied to contracts
entered into by Colorado residents within the State of Colorado and to be
performed entirely within the State of Colorado, without regard to the law of
conflicts of the State of Colorado.  The Company hereby (i) submits to the
non-exclusive jurisdiction of the courts of the State of Colorado and the
Federal courts of the United States sitting in the State of Colorado for the
purpose of any action or proceeding arising out of or relating to this
Agreement, (ii) agrees that all claims in respect of any such action or
proceeding may be heard and determined in such courts, (iii) irrevocably waives
(to the extent permitted by applicable law) any objection which it now or
hereafter may have to the laying of venue of any such action or proceeding
brought in any of the foregoing courts in and of the State of Colorado, and any
objection on the ground that any such action or proceeding in any such court has
been brought in an inconvenient forum, and (iv) agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner permitted by law. 
 
f.           Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of the parties hereto.
 
g.           Severability. If any provision of this Agreement shall be held
invalid, illegal or unenforceable for any reason, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.
 
h.           Counterparts; Facsimile Signatures.  This Agreement may be executed
in multiple counterparts, each of which need not contain the signatures of more
than one party, but all such counterparts taken together will constitute one and
the same Agreement.  This Agreement may be executed by delivery of an original
executed counterpart signature page by facsimile transmission.
 
i.           Notice.  Any and all notices, requests, consents and demands
required or permitted to be given hereunder shall be given in writing and shall
be deemed to have been duly given and received (i) upon personal delivery, (ii)
upon the first business day following the receipt of confirmation of facsimile
transmission to the facsimile number set forth below, (iii) the next business
day after delivery to reputable overnight courier addressed as set forth below,
or (iv) upon the third business day after deposit in the United States first
class mail, postage prepaid and addressed as set forth below.  Any party hereto
may by notice so given change its address for future notices hereunder.  Notices
shall be sent to the addresses specified below:
 
If to the Investor:
 
University License Equity Holdings, Inc.
4740 Walnut Street, Suite 100
Campus Box 488
Boulder, CO 80309
Attn:    Tom Smerdon
Fax:           (303) 735-3831


9

--------------------------------------------------------------------------------


 
With a copy to:


Hensley Kim & Holzer, LLC
1660 Lincoln Street, Suite 3000
Denver, Colorado 80264
Attention:  Darren R. Hensley, Esq.
Fax: (720) 377-0777


If to the Company:


V-Clip Pharmaceuticals, Inc.
1321 Mountain View Circle
Azusa, CA 91702
Fax: (626) 334-5324
 
j.           Headings.          The titles and subtitles used in this Agreement
are used for convenience only and are not to be considered in construing or
interpreting this Agreement.
 


* * * * *
 
 
 
 


10

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Subscription Agreement as of
the date first above written.
 

  INVESTOR:           University License Equity Holdings, Inc.          
 
By:
      Its:                               COMPANY:            
V-Clip Pharmaceuticals, Inc
            By:       Its:            

 
 
 
 
 
 
 



--------------------------------------------------------------------------------




Schedule A


CAPITALIZATION








Table 1 -- V-Clip Stockholders other than ULEHI




V-Clip Stockholder
Number of Shares
of
Common Stock
Viral Genetics
 4,400
M. Karen Newell
 2,200
Robert Berliner
 2,200
Evan Newell
 500
Robert Melamede
 100
Total
 9,400

 
 
Table 2 -- V-Clip Stockholders including ULEHI
 
 
Shareholder
Shares of V-Clip
Common Stock
% of Total
Viral Genetics
 4,400
44.00%
M. Karen Newell
 2,200
22.00%
Robert Berliner
 2,200
22.00%
Evan Newell
 500
5.00%
Robert Melamede
 100
1.00%
ULEHI
 600
6.00%
Total
 10,000
100.00%

 
Table 2 represents all the shares of capital stock that will be issued and
outstanding after issuance of the ULEHI shares.  There are no outstanding shares
of V-Clip preferred stock.
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 